Spear, J.
Numbers 264-265-266-279 and 280, all against the above named respondent,- come from the Superior Court for Kennebec County, September term, 1905, on exceptions.
These are all indictments found against C. H. Libby for a viola-' tion of the law against the sale of intoxicating liquors. The respondent seasonably filed a plea in abatement in proper form and averred that his name was Cyrille H. Libby and not C. H. Libby, as in the indictment alleged. The State by the County Attorney filed a replication that "The said Cyrille H. Libby who appears to said indictment, is the same person against whom said indictment, was presented and is, and at the time of finding said indictment was, called and known as well by the name of C. H. Libby, as by the name of Cyrille H. Libby; and this he prays may be inquired of by the country.” To this replication the defendant demurred and the County Attorney for the State joined the demurrer. The demurrer was overruled and the replication adjudged good. The demurrer admitted all the facts stated in the replication. -The only question therefore presented by the exceptions is-, if a person is as well known by the initials C. H. as by the name Cyrille H., can he be properly indicted in the name of the initials ?
In Robbins v. Swift, 86 Maine, 197, it was held: . "Letters of the alphabet, consonants as well as vowels, may be names sufficient-to distinguish different persons of the same surname.” If, therefore, the letters of the alphabet or initials may be used to distinguish different persons of the same surname, and the respondent admits *151that he is as well known by the letters of the alphabet or the initials as by his full Christian name, we can discover no logical reason why the indictment is not sufficient. Certainty is the object aimed at in requiring the insertion of correct names in an indictment, and we know of no way in which greater certainty could be attained than by the admissions of the respondent, himself, as disclosed by the pleadings in this case.

Exceptions overruled.